Citation Nr: 0607134	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right thigh, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to 
September 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2004, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  Residuals of shell fragment wounds to the right thigh 
consist of an asymptomatic scar; with no more than moderate 
overall damage to Muscle Group XIII.  

2.  Residuals of a shell fragment wound to the left thigh 
consist of no more than slight overall damage to Muscle Group 
XIII.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right thigh, Muscle 
Group XIII, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5313 (2005).

2.  The criteria for a compensable rating for the residuals 
of a shell fragment wound to the left thigh, Muscle Group 
XIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.73, Diagnostic Code 5313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The record reflects that through letters dated in October 
2004 and March 2005, the veteran was provided the required 
notice.  Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining service medical records and post-service treatment 
records.  In addition, he has been afforded appropriate 
examinations.  Neither the veteran nor his representative has 
identified any available, outstanding evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such available evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  Therefore, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims. 




Evidentiary Background

The veteran's service records show that he served in Europe 
during World War II as an antitank gun crewman.  His service 
medical records show that he was treated in July 1944 for 
penetrating shell fragment wounds to the right arm, forearm, 
left forearm, left hand, face, neck, anterior chest wall, and 
thighs from an enemy anti-personnel mine explosion.  His 
wounds were noted to be slight and of mild to moderate 
severity.  He underwent multiple debridements for the removal 
of "minute fragments."  His wounds were dressed.  He was 
awarded the Purple Heart as a result of his wounds.  He 
returned to duty in August 1944.

His September 1945 service separation examination report 
notes that examination revealed no musculoskeletal defect or 
neurological abnormality.  Examination of his skin revealed a 
1 cm movable scar at the anterior aspect of his right upper 
leg.  No abnormal finding pertaining to his left leg or thigh 
was recorded.  

During VA examination in October 1958, the veteran reported 
that the wounds of his thighs cleared up uneventfully.  
Examination of his thighs was unremarkable and he had full 
range of motion in all joints with no apparent muscular 
atrophy or weakness.  History of shell fragment wounds of 
each thigh was diagnosed.   

By rating action in November 1958, service connection was 
granted for multiple shell fragment wounds, including of the 
thighs.  A noncompensable disability evaluation was assigned 
for the veteran's shell fragment wounds of the thighs.  

During subsequent VA examination in August 1976, the veteran 
reported that he had no problem with his thighs and 
examination of his thighs was not remarkable.  

In an October 1987 statement, Dr. Michael G. Rallis, a 
private internist, noted that the veteran was on aspirin 
therapy as well as Darvocet for chronic left shoulder, right 
thigh, and right knee pain.  

During VA examination in December 1987, he reported 
increasing bilateral thigh pain and weakness.  Physical 
examination revealed good range of motion, bilaterally, with 
mild atrophy and no tenderness.  X-ray examination of both 
femurs revealed several small metallic densities in the soft 
tissue of the left side just proximal to the medial 
epicondyle.  A marked degree of atherosclerotic changes in 
the major vessels of the upper legs bilaterally was noted.  
The pertinent diagnosis was status multiple small fragment 
retentions with greatest involvement in the left deltoid and 
right biceps.  

Compensable ratings for the shell fragment wounds of the 
right and left thighs were denied by the Board in September 
1988.

In January 2001, the veteran filed the current claims for 
increased disability ratings for his shell fragment wounds.  
In September 2001, he was afforded a fee-basis VA 
compensation and pension examination.  He reported that his 
legs had become weaker.  The veteran was not sure if this was 
due to his shrapnel wounds or his nonservice connected heart 
condition.  The examiner found no anesthesia, paresthesias, 
or paralysis of his lower extremities.  Examination of his 
right thigh revealed a 1 to 2 mm round shrapnel scar in the 
mid-thigh area.  The scar was nontender with no flocculence 
and no mass.  There was no loss of tissue or disfigurement.  
The shell fragment wound of the left thigh was described as 
well healed.  The examiner doubted that the veteran's 
complaints of weakness and decreased exercise tolerance were 
related to his shell fragment wounds.  Rather, they were more 
likely due to chronic debilitation from coronary artery 
disease and diabetes.  The veteran was able to ambulate 
without difficulty with no limitation in his ability to 
stand.  His stature was normal.

The veteran testified at a hearing before an RO hearing 
officer in June 2002.  He reported problems walking that he 
attributed to his shrapnel wounds.  He reported pain and 
swelling in his hips, thighs, and feet.  He had difficulty 
performing household chores and driving.  While his heart 
problems began in 1976, he experienced cramps in his legs 
prior to that time.  He reported that increased pain and 
cramping occurred during flare-ups.  He rated the pain during 
flare ups as a 9 in the right thigh and 8 in the left thigh 
on a scale from 1 to 10.

In a March 2002 statement, Dr. Michael G. Rallis, a private 
internist, noted that the veteran had been treated since 1981 
for chronic pain related to shrapnel injures to the right 
thigh and right knee.

By rating action in September 2002, the RO awarded an 
increased rating of 10 percent for the veteran's right thigh 
disability.  

In December 2005, the veteran was afforded a VA compensation 
and pension examination.  The examiner reviewed the veteran's 
service medical records and post service occupational and 
medical history.  It was noted that the veteran's thigh 
injuries healed well with no residual effects or functional 
loss.  The veteran led a normal civilian life and worked into 
his 70s when he was affected by "debilitating health 
problems unrelated to his injuries."

The veteran reported lower extremity discomfort, hip problems 
and back problems which he attributed to his shrapnel 
injuries.  He had pain on walking in both legs with cramping 
and sleeping of his legs at night.  He also reported 
weakness, fatigue, and giving way of both legs as well as 
occasional tingling of the lower back and hips.  The 
veteran's pain was on average 3 on a scale from 1 to 10 with 
flare-ups of unspecified frequency to 7.  Exertion and 
walking more than 50 yards made his symptoms worse while rest 
and pain medication improved his symptoms.  The veteran 
walked with a cane for support.  

The examiner noted that the veteran's service-connected thigh 
disabilities had no significant effects on the veteran's 
occupation as he was retired.  The veteran had no reported 
incapacity in the past 12 months due to his thigh problems.  
The veteran was independent in his activities of daily 
living.  He was able to walk with a cane and able to dress 
and undress himself as well as transfer himself with no 
assistance. 

On examination, his thighs were "quite normal" with 
"hardly any visible scars pertaining to his shrapnel 
wounds."  A faint 2-3 mm round scar was noted in the mid 
thigh on the right side with no scarring noticeable on the 
left side.  There were no localized scar adherence or 
tenderness, no muscle or tissue loss, and no anatomical 
disfigurement.  

Range of motion testing disclosed that hip flexion was from 0 
to 110 degrees bilaterally with normal being 0 to 120 
degrees.  Range of hip extension was 0 to 25 degrees 
bilaterally, with normal being 0 to 30 degrees.  Range of hip 
abduction was from 0 to 40 degrees with normal being from 0 
to 40 degrees.  Range of hip adduction was from 0 to 20 
degrees bilaterally with normal being from 0 to 20 degrees.  
Internal hip rotation was from 0 to 40 degrees with normal 
being from 0 to 40 degrees.  External hip rotation was from 0 
to 50 degrees with normal being from 0 to 50 degrees.  Range 
of knee flexion was 0 to 135 degrees bilaterally with normal 
being from 0 to 140 degrees and knee extension was normal 
bilaterally.  The examination report notes that there was no 
pain with range of motion of the joints with the exception of 
back pain at the extreme range of motion of the hips.  The 
examiner noted that the veteran had no additional limitation 
due to weakness, fatigue, instability, or lack or endurance.  
Similarly, there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, heat, 
abnormal movement, or guarding.  Anterior and posterior 
drawer's signs were negative bilaterally.  The veteran had a 
normal gait and walked with cane support for his "age 
proportionate balance."  There were no callosities, 
breakdown, or unusual shoe wear patterns.  The veteran was 
able to stand on his heels and toes.  There was no ankylosis 
deformity.  The veteran's leg lengths were equal on both 
sides.  X-ray examination revealed metallic foreign bodies in 
the soft tissues of both the right and left thighs; 
otherwise, the examination was normal.

The pertinent diagnosis was status post shrapnel injuries to 
both thighs with residual radiographic evidence of metallic 
fragments.  There were no evidence of any significant skin or 
muscle tissue damage, nerve damage, or skeletal damage, and 
no functional impairment from the residuals.  The examiner 
opined that he veteran's complaints were not at least as 
likely as not attributable to his shell fragment wounds of 
the thighs and had no impact on his ability to work.  The 
examiner noted that the wounds were minor and only required 
cleaning and dressing with no surgical interventions.  The 
veteran returned to normal duties within a month of the 
incident and continued in active service for another year 
with no further problems.  No reported problems of the thigh 
injuries during his separation or during his post service 
civilian medical care were noted.  The examiner opined that 
the veteran's recent complaints of pain, weakness, 
fatigability on exertion, tingling, etc, were more likely due 
to the veteran's advanced chronic debilitating medical 
conditions like coronary artery disease, PVD, diabetes 
mellitus, hyperlipidemia, degenerative disc disease of the 
spine with associated spinal stenosis, conditions unrelated 
to the shell fragment wounds.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings.  
38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56.

The veteran's service-connected wounds of the right and left 
thighs are rated under the criteria for evaluating wounds to 
muscle group XIII, which muscle group encompasses extension 
of the hip and flexion of the knee.  That muscle group 
involves the posterior thigh group and the hamstring complex 
of "2-joint" muscles, which includes the biceps femoris, 
semimembranosus, and semitendinosus.  A noncompensable 
evaluation contemplates disability that is slight.  A 10 
percent evaluation is warranted for a muscle disability that 
is moderate, while a 30 percent evaluation is in order for a 
muscle disability that is moderately severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  

Disability is considered to be slight if it results from a 
simple wound without debridement, infection, shown by service 
medical records to be a superficial wound requiring brief 
treatment and return to duty and healing with good functional 
results, without any of the cardinal signs of muscle 
disability as shown above.  The objective evidence of slight 
disability consists of a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).


Analysis

In this case, the Board finds that the overall disability 
picture with regard to the veteran's service-connected shell 
fragment wounds are no more than moderate with respect to the 
right thigh and no more than slight with respect to the left 
thigh.    

While the veteran reports various musculoskeletal complaints 
including bilateral thigh pain and weakness, the September 
2001 and December 2005 VA examinations revealed no 
neurological abnormalities pertinent to his lower 
extremities.  Similarly, there was no loss of tissue of the 
thighs.  While the veteran was noted to have a small 2 mm 
round scar of the right thigh, the scar was well healed.  He 
had no visible scaring of the left thigh.  Of particular note 
is the December 2005 examination report which notes that the 
veteran's thighs were clinically normal with no localized 
scar adherence or tenderness and no muscle tissue loss or 
anatomical disfigurement.  While the veteran had decreased 
range of motion of his thighs, the examiner did not attribute 
any functional impairment of the lower extremities to the 
shell fragment residuals.  Similarly, the examiner noted no 
additional limitation due to weakness, instability, or lace 
of endurance.  There was also no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, heat, abnormal movement, or guarding.  The 
veteran's gait was normal.  

It is noted that the veteran's complaints of weakness and 
decreased exercise tolerance were attributed in 2001 to his 
coronary artery disease and diabetes rather than his shell 
fragment wounds.  Similarly, in 2005, it was noted that the 
veteran's thigh disabilities had resulted in no significant 
occupational impairment and the veteran had no reported 
incapacity due to his thigh disabilities.  

In order to warrant the next higher rating for the veteran's 
service-connected right thigh disability, the evidence would 
have to show that the muscle disability more nearly 
approximates moderately severe than moderate; however, the 
objective findings do not evidence more than moderate muscle 
disability.  For example, the evidence does not indicate, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
do not demonstrate positive evidence of impairment.  

The Board is mindful that the veteran does have complaints of 
weakness and pain in his right thigh.  However, the Board 
finds that his functional impairment is mild, and the 
complaints of weakness are adequately compensated for by the 
currently assigned 10 percent rating.  

In order to warrant the next higher rating for the veteran's 
service-connected left thigh disability, the evidence would 
have to show that the muscle disability more nearly 
approximates moderate than slight; however, the objective 
findings do not support such a finding.  For example, the 
evidence does not indicate small or linear entrance and exit 
scars indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus, loss of power, or a lowered 
threshold of fatigue attributed to his shell fragment wound.  

The Board is mindful that the veteran does have complaints of 
weakness and pain in his left thigh.  However, the medical 
evidence shows that these complaints are not related to the 
service-connected disability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable because Diagnostic Code 5313 does not contemplate 
limitation of motion based upon a joint abnormality (as 
opposed to limitation of motion based upon a muscle injury).  
See Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Moreover, symptoms such as weakness, loss of 
power, fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5313.  See 38 C.F.R. § 4.56(c) (2005).  

The preponderance of the evidence is against the claim for 
increased ratings for the service-connected residuals of 
shell fragment wounds to the right and left thighs, Muscle 
Group XIII.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for the residuals of shell fragment 
wounds to the right thigh, Muscle Group XIII, is denied.

A compensable rating for the residuals of a shell fragment 
wound to the left thigh, Muscle Group XIII, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


